583 F.3d 673 (2009)
Charles Edward BYRD, Plaintiff-Appellant,
v.
MARICOPA COUNTY SHERIFF'S DEPARTMENT; Joseph M. Arpaio; Kathleen O'Connell; Austin Peterson; Durango Jail, Defendants-Appellees.
No. 07-16640.
United States Court of Appeals, Ninth Circuit.
October 6, 2009.
Charles Edward Byrd, Los Angeles, CA, pro se.
Jarrett A. Green, Esquire, Skadden, Arps, Slate, Meagher & Flom LLP, Los Angeles, CA, for Plaintiff-Appellant.
*674 Eileen Dennis Gilbride, Esquire, Jones Skelton & Hochuli, PLC, Maria R. Brandon, Esquire, Dennis Dale Carpenter, Jr., Esquire, Maricopa County Attorney's Office, Division of County Counsel, Phoenix, AZ, for Defendants-Appellees.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to any court of the Ninth Circuit.